J. B. McPHERSON, District Judge.
The exception that the specification is not sworn to is well taken. Re Brown, 112 Fed. 49, 60 C. C. A. 118; Re Baerncopf (D. C.) 117 Fed. 975; Re Glass (D. C.) 119 Fed. 520. But the defect is amendable, and the objecting creditor is permitted to make the necessary affidavit within five days. To avoid further question — and without deciding that the signing by the creditor’s attorney is insufficient — the specification may also be signed by an officer of the bank, and this may be done within the same period.
The exception to the second objection as too vague is also well taken, and must be sustained.
After the specification of objection has been properly amended, the clerk will refer the matter to the referee for appropriate action and report;